                                                                              FILED
                  IN THE UNITED STATES DISTRICT COURT                          NOV 13 2018
                      FOR THE DISTRICT OF MONTANA                           Clerk, U.S OiliictCourt
                           MISSOULA DIVISION                                  District Of Montna
                                                                                   Missoula


 UNITED STATES OF AMERICA,                               CR 18-50-M-DLC

                       Plaintiff,
                                                               ORDER
         vs.

 CANON JACK BYERS,

                       Defendant.

      United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendation in this matter on October 24, 2018. Neither party objected and

therefore they are not entitled to de nova review of the record. 28 U.S.C. §

636(b)(l); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981 ). Clear error exists if the Court is left with a "definite and firm

conviction that a mistake has been committed." United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Lynch recommended this Court accept Canon Jack Byers' guilty plea

after Byers appeared before him pursuant to Federal Rule of Criminal Procedure

11, and entered a plea of guilty to one count of conspiring to distribute

                                           1
methamphetamine in violation of 21 U.S.C. §§ 841(a)(l) and 846 as set forth in

Count I of the Indictment. Defendant further agreed to the forfeiture allegation in

the Indictment. In exchange for Defendant's plea, the United States has agreed to

dismiss Count II of the Indictment.

      I find no clear error in Judge Lynch's Findings and Recommendation (Doc.

25), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Canon Jack Byers' motion to change

plea (Doc. 18) is GRANTED and Canon Jack Byers is adjudged guilty as charged

in Count I of the Indictment.

      DATED this \3%ay ofNovember, 2




                                      Dana L. Christensen, Chief Judge
                                      United States District Court




                                         2
